DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s election, filed 11/2/2021 in response to Office Action (restriction/requirement for election) mailed 10/27/2021. 
Claims 1-12 were previously pending. With Applicant’s filing of 11/2/2021 Claims 1-7 are elected and Claims 8-12 are withdrawn from further consideration. Presently Claims 1-12 are pending and Claims 1-7 are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-7, drawn to an apparatus, classified in B29C64/295.
Group II. Claim 8, drawn to a method, classified in B29C64/188.
Group III. Claim 9, drawn to an apparatus, classified in B29C64/245.
Group IV. Claims 10-12, drawn to a method, classified in B29C64/379.
Applicant’s election of Group I Claims 1-7 in the reply filed on 11/2/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A discharge portion discharging (read: a discharge means for discharging) in Claim 1. Corresponding structure is described in the Specification at [0052].
A moving portion changing (read: a moving means for changing) in Claim 1. Corresponding structure is described in the Specification at [0045].
A temperature adjustment portion to adjust (read: a temperature adjustment means for adjusting) in Claim 1. Corresponding structure is described in the Specification at [0044].
A control portion controlling (read: a control means for controlling) in Claim 1. Corresponding structure is described in the Specification at [0032].
A cooling portion cooling (read: a cooling means for cooling) in Claim 7. Corresponding structure is described in the Specification at [0090].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 lines 3-4 recite “of the hole portion”. However a hole portion was not previously recited in Claim 5 or Claims 4,1 upon which Claim 5 depends. It is noted a hole portion was recited in Claim 3. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 line 4 recites “of the groove portion”. However a groove portion was not previously recited in Claim 5 or Claims 4,1 upon which Claim 5 depends. It is noted a groove portion was recited in Claim 3. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2017/0317259 A1, hereinafter “Hatch”).
Regarding Claim 1, Hatch discloses a 3D printer apparatus for producing 3D objects by extruding certain viscous materials (shaping materials) including thermoplastics such as ABS and PLA ([0003], [0011]), the apparatus comprising a shaping stage comprising a build platform (10) with a build plate surface (20), a plurality of thermoelectric cells (12), and a base plate (28). A depicted at least in Figure 5, the plurality of thermoelectric cells are provided in the shaping stage (Fig. 5). The apparatus further comprises a 3D printer (200) with a print head (discharge portion, unnumbered) that extrudes the shaping material in a predefined pattern onto the shaping stage creating a work-in-process of a 3D shaping object by building up (stacking) a part in a vertical direction ([0047]; Fig. 3). Hatch does not explicitly disclose a moving portion, however the 3D printer disclosed is a common delta robot-type and it is well known in the Hatch does not explicitly disclose the control portion controls the discharge portion and the moving portion, it is well known in the art to control the apparatus and function of 3D printers with a controller, thus the limitation is implied. The control portion stacks the shaping material on the shaping stage to shape and set (cure) a three-dimensional shaping object while changing the relative position between the discharge portion and the shaping stage, and then, heats or cools a portion of the cured three-dimensional shaping object in contact with the shaping stage by controlling the temperature adjustment portion to adjust the temperature of the shaping stage ([0007], [0011], [0058-0060]).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Hatch as discussed above. Hatch further discloses the shaping stage is heated to help prevent warping that may occur as the molten thermoplastic cools during the build process, and the heated shaping stage keeps the printed object warm during the printing process and permits more uniform shrinking (0011). Thus the extrudate is at or above a melting temperature because it is described as “molten”, and the extruded shaping material cools to a temperature below the melting point yet still above the point where shrinkage can be controlled. That point is an inherent property of a shaping material as is known as the glass transition temperature. Thus the limitations of Claim 2 are made prima facie
Regarding Claim 7, the limitations of Claim 1 from which Claim 7 depends are disclosed by Hatch as discussed above. Furthermore, and as discussed above, the apparatus further comprises a cooling portion cooling the three-dimensional shaping object shaped on the shaping stage (the plurality of thermoelectric cells may each supply heating or cooling as demanded by the control portion), wherein the control portion is capable of cooling another portion of the cured three-dimensional shaping object by the cooling portion while heating the portion of the cured three-dimensional shaping object in contact with the shaping stage by the temperature adjustment portion ([0066]). 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2017/0317259 A1, hereinafter “Hatch”) in view of Bloome et al. (US 2017/0190120 A1, hereinafter “Bloome”).
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Hatch as discussed above. Hatch does not disclose the shaping stage has a plurality of hole portions or a plurality of groove portions in an area on which the shaping material is stacked.
In the same field of endeavor, extrusion-type 3D printing, Bloome discloses a 3D printing apparatus comprising a build platform, an extruder including at least one nozzle movable relative to the platform, and a controller configured to control the relative movement, and the build platform includes a first plate on which the 3D object is formed (Abstract). Referring to Figures 1A and 1C, the build platforms used in 3D printer applications can include a plurality of openings (holes, 110). That can be defined in the build platform (108) ([0026]; Figs. 1A, 1C). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Hatch invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Bloome teaching of a shaping stage with a build surface having a plurality of holes. One would be motivated to combine them by a desire to gain the benefit of providing mechanical coupling between the shaping stage and a 3D object being built thereon, in this way both the tensile as well as shear strength of the attachment between the object from the platform during the build can be increased, as taught by Bloome 
Regarding Claim 6, the limitations of Claim 3 from which Claim 6 depends are disclosed by the combination Hatch and Bloome as discussed above. Hatch further depicts for example in Figure 13 the plurality of thermoelectric cells covering the shaping stage (Fig. 13). Thus, regardless of the size of the hole portion on the shaping stage, the temperature adjustment portion is disposed along at least the outer circumference of the hole portion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2017/0317259 A1, hereinafter “Hatch”) in view of Reese et al. (US 2016/0176118 A1, hereinafter “Reese”).
Regarding Claim 4, the limitations of Claim 1 from which Claim 4 depends are disclosed by Hatch as discussed above. Hatch further discloses the base plate (28) may be made of copper or aluminum which has a sufficient thermal conductivity for transferring heat as needed ([0052]), and the build platform (10) may be made from compositions of ceramic compounds that may include high thermal conductivity compounds ([0046]). Thus, at least a part of the surface (layer) on which the shaping material is stacked has a higher thermal conductivity than other parts of the shaping stage. However, the layer disclosed by Hatch is not a coating layer obtained by coating at least a part of the surface area on which the shaping material is stacked. 
In the same field of endeavor, extrusion-type 3D printing, Reese discloses 3D printing apparatus comprising a base for printing 3D objects using high temperature thermoplastics, the base comprising a heated build platform, a thin removable plate secured on top of the build platform, a high temperature polymer coating applied over the removable plate, and surface treatment of high temperature polymer coating to maintaining adhesion between the 3D object and the printing surface (Abstract). In order to increase polymer adhesion to the plate surface (104) spray coated with the high temperature polymer (106), the surface of the high temperature polymer coating may be roughened or treated, and the surface treatment of the high temperature polymer coating imparts a regular or an irregular patterned feature to the coating, where the surface of the high temperature polymer coating may be roughened at the nano-, micro-, or milli-meter scale ([0024, 0026]). The removable plate may be made from ceramic ([0022]). Thus, the removable plate with coating layer has a coating layer higher in thermal conductive than other 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Hatch invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Reese teaching of a high thermal conductivity coated build plate. One would be motivated to combine them by a desire to gain the benefit of increased polymer adhesion on the build plate surface, as taught by Reese [0026].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatch et al. (US 2017/0317259 A1, hereinafter “Hatch”) in view of Bloome et al. (US 2017/0190120 A1, hereinafter “Bloome”), and further in view of Reese et al. (US 2016/0176118 A1, hereinafter “Reese”).
Regarding Claim 5, the limitations of Claim 1 from which Claim 5 depends are disclosed by Hatch as discussed above. Hatch does not disclose an inner wall surface of a hole portion or an inner wall surface of a groove portion.
In the same field of endeavor, extrusion-type 3D printing, Bloome discloses a 3D printing apparatus comprising a build platform, an extruder including at least one nozzle movable relative to the platform, and a controller configured to control the relative movement, and the build platform includes a first plate on which the 3D object is formed (Abstract). Referring to Figures 1A and 1C, the build platforms used in 3D printer applications can include a plurality of openings (holes, 110). That can be defined in the build platform (108) ([0026]; Figs. 1A, 1C). It is an inherent property of holes that they have at least a portion of an inner wall surface. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Hatch invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Bloome teaching of a shaping stage with a build surface having a plurality of holes. One would be motivated to combine them by a desire to gain the benefit of providing mechanical coupling between the shaping stage and a 3D object being built thereon, in this way both the tensile as well as shear strength of the attachment between the object from the platform during the build can be increased, as taught by Bloome 
Hatch further discloses the base plate (28) may be made of copper or aluminum which has a sufficient thermal conductivity for transferring heat as needed ([0052]), and the build platform (10) may be made from compositions of ceramic compounds that may include high thermal conductivity compounds ([0046]). Thus, at least a part of the surface (layer) on which the shaping material is stacked has a higher thermal conductivity than other parts of the shaping stage. However, the layer disclosed by Hatch is not a coating layer obtained by coating at least a part of the surface area on which the shaping material is stacked. 
In the same field of endeavor, extrusion-type 3D printing, Reese discloses 3D printing apparatus comprising a base for printing 3D objects using high temperature thermoplastics, the base comprising a heated build platform, a thin removable plate secured on top of the build platform, a high temperature polymer coating applied over the removable plate, and surface treatment of high temperature polymer coating to maintaining adhesion between the 3D object and the printing surface (Abstract). In order to increase polymer adhesion to the plate surface (104) spray coated with the high temperature polymer (106), the surface of the high temperature polymer coating may be roughened or treated, and the surface treatment of the high temperature polymer coating imparts a regular or an irregular patterned feature to the coating, where the surface of the high temperature polymer coating may be roughened at the nano-, micro-, or milli-meter scale ([0024, 0026]). The removable plate may be made from ceramic ([0022]). Thus, the removable plate with coating layer has a coating layer higher in thermal conductive than other parts of the shaping stage, the coating layer being obtained by coating at least a part of an area on which the shaping material is stacked. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Hatch invention of an apparatus for 3D printing on a shaping stage with a temperature adjustment portion, as discussed above, with the Reese teaching of a high thermal conductivity coated build plate. One would be motivated to combine them by a desire to gain the benefit of increased polymer adhesion on the build plate surface, as taught by Reese [0026].
Thus, the limitations of Claim 5 are prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE D. HOHENBRINK, JR./         Examiner, Art Unit 1743                                                                                                                                                                                               

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743